 

EXHIBIT 10.2

 



 

THIS AGREEMENT (this “Agreement”), dated January 15, 2013 is entered into by and
between WESTPORT ENERGY HOLDINGS INC., a Delaware corporation (the “Company”),
and YA GLOBAL INVESTMENTS, L.P. (the “Investor”).

 

 

 

WHEREAS:

 

 

 

A.Reference is made to the agreement between the Company and the Investor dated
December 6, 2011, as supplemented on May 31, 2012, (the “Debenture Purchase
Agreement”) regarding the purchase by the Investor and the issuance by the
Company of certain Series C Convertible Debentures.

 

B.The Debenture Purchase Agreement provided for, among other things, the
issuance of a number of Series C Convertible Debentures, including a third
Series C Convertible Debenture in the face amount of $475,000 referred to in the
Debenture Purchase Agreement as the “Third Funding.”

 

C.The parties desire that the Third Funding be made in multiple tranches, as
follows, and close on the dates set forth below on the terms and conditions set
forth in this Agreement:

 

 i.      $25,000 was closed on August 13, 2012 (the “First Tranche”);

 

 ii.      $25,000 was closed on August 29, 2012 (the “Second Tranche”);

 

 iii.      $50,000 was closed on September 7, 2012 (the “Third Tranche”);

 

 iv.      $50,000 was closed on October 2, 2012 (the “Fourth Tranche”);

 

 v.      $75,000 was closed on November 6, 2012 (the “Fifth Tranche”);

 

 vi.      $100,000 was closed on December 1, 2012 (the “Sixth Tranche”);

 

 vii.      $50,000 to be closed on or about January 15, 2013 (the “Seventh
Tranche”); and

 

 viii.      $100,000 to be closed on a date, or in further tranches on multiple
dates, as may be agreed to between the parties (the “Subsequent Tranches”).

 

D.All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Debenture Purchase Agreement.

 

 

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

 

1.                  The parties agree that the Series C Closing with respect to
the Seventh Tranche ($50,000) shall take place on or about January 15, 2013.

 



 

 

 

 

2.                  The parties agree that the Series C Closings with respect to
the Subsequent Tranches shall take place on such other date, or in tranches on
multiple dates, as is mutually agreed to by the Company and the Investor, in the
sole discretion of the Investor and subject to the satisfaction of the terms and
conditions of the Debenture Purchase Agreement and the satisfaction of the
conditions to the Third Funding set forth in the Debenture Purchase Agreement.

 

3.                  The Investor represents that the Investor Representations
and Warranties are true and correct as of the date hereof. The Company
represents that the Company Representations and Warranties are true and correct
as of the date hereof.

 

4.                  The parties agree that gross proceeds to be paid for the
Series C Convertible Debenture at the Closing of the Second Tranche of the Third
Funding shall be disbursed via wire transfer in immediately available U.S.
funds, payable to the following parties in accordance with the respective wiring
instructions attached hereto as Exhibit A:

 

 

Gross Proceeds: From YA Global Investments, L.P. $50,000.00 Less: None $0.00    
  Net Proceeds: Net Proceeds Payable to the Company $50,000.00

 



 

 

[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 



 

 



 

 





WESTPORT ENERGY HOLDINGS INC. YA GLOBAL INVESTMENTS, L.P.       By: Yorkville
Advisors, LLC   Its: Investment Manager     By:  /s/ Stephen Schoepfer By:  /s/
Mark Angelo Name: Stephen Schoepfer Name: Mark Angelo Title: Chief Executive
Officer Its: Portfolio Manager



 

 

 

 



 

 

 

 



EXHIBT A

 

WIRING INSTRUCTIONS

 

 

 

Bank:

Umpqua Bank

479 N. Central Blvd.

Coquille, OR 97423

 

Routing #:

123205054

 

Account Name:

Westport Energy, LLC (*)

 

Account #:

 

 

* Note that the Beneficiary for this wire is Westport Energy, LLC rather than
Carbonics or Westport Energy Holdings Inc.. Westport is a wholly owned
subsidiary.

 

 



 

 

